DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on June 18, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed February 18, 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 8 and 24 have been canceled. Claim 25 is newly added. Claims 1-7, 9-12, 15-23 and 25 are pending. Claims 10-11 and 15-22 are currently withdrawn. Claims 1-7, 9, 12 and 23 have been amended. Claims 1-7, 9, 12, 23 and 25 are the subject of the present Official action.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/08/2021 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on June 18, 2021. 
Claim 4 describes interferon-gamma stimulation over a period of 3 days. Claim 4 is indefinite for describing a process of interferon-gamma stimulation and cultivation on a cell bank which is frozen as required by claim 1. It is unclear how interferon-gamma stimulation can occur on a frozen cell bank. It is unclear if the interferon-gamma stimulation and cultivation occurs prior to the ASC cell population being frozen or after the cells are thawed as described in claim 5. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. US 2015/0240211, published 8/27/2015 (hereinafter Coleman, reference of record) in view of Taylor et al. US 6492103, date of patent 12/10/2002 (hereinafter Taylor, reference of record), Lee et al. "Strategies Stem cell research & therapy 6.1 (2015): 1-10 (hereinafter Lee, reference of record), and Dhanasekaran et al. "Plasticity and banking potential of cultured adipose tissue derived mesenchymal stem cells." Cell and tissue banking 14.2 (2013): 303-315 (hereinafter Dhanasekaran, preference of record). This rejection is repeated for the same reasons of record as set forth in the Official action mailed on February 18, 2021. A response to applicant’s traversal follows the reiterated rejection below.
Claim 1 describes a cell bank comprising a plurality of vials stored under freezing conditions, each vial comprising a composition comprising a suspension of a substantially homogenous and immunosuppressive adult human adipose-tissue derived stem cell (ASC) population in a protein-free cryoprotectant at a concentration of at least 1.5 x 107 cells per mL. 
Claim 2 describes the composition of claim 1, wherein at least about 80% of the ASC population express CD90, CD73, CD13, CD105, CD29, CD166, CD10, CD140b, CD160, CD204, CD272, CD44, CD49a, CD54, CD9, Galectin 3, Galectin 9, HLA-G and LTOR and at most about 15% of the ASC population express CD45, CD19, CD14, CD106, CD31 and CD36. 
Claim 3 describes the cell bank of claim 1 wherein, of the ASC population, at least 90% express CD90, CD73, CD13, CD29 and CD166; at most 5% express CD45, CD19, CD14 and CD31; at most 10% express CD106; between 2 and 15% express CD36; at least 10% express CD146; at least 80% express CD105 and at most 40% express CD34; and/or at least 90% express CD10, CD140b, CD 160, CD204, CD272, CD44, CD54, CD9, Galectin 3, Galectin 9, HLA-G and LTOR; at least 80% express CD49a; at least 60% express CD258 and CD270 and at least 5% express CD200; at most 15% express CD15, CD152, CD163, CD18, CD274, CD39, CD40, CD62L, CD80 and CD86; and at most 30% express CXCR4. 
Claim 4 describes the cell bank of claim 1 wherein, upon interferon-gamma stimulation comprising cultivation for 3 days in the presence of 50 ng/ml interferon-gamma, the percentage of the ASC population expressing CD274 is increased to at least 80% and the expression level of CD54 on CD54-positive cells is 
Claim 5 describes the cell bank of claim 1, wherein, immediately after thawing a vial, at least 80% of the stem cell population are viable cells, and the stem cell population has a population doubling of at least 1 when cultured for 48 hours. 
Claim 6 describes the cell bank of claim 1, wherein the cryoprotectant comprises Trolox (6-hydroxy-2,5,7,8-tetramethylchroman-2-carboxylic acid), Na+, K+, Ca+, Mg+, Cl-, H--2PO4--, HEPES, lactobionate, sucrose, mannitol, glucose, dextran-40, adenosine and glutathione, and from about 5% to about 15% DMSO. 
Claim 7 describes the cell bank of claim 1, wherein the composition is a pharmaceutical composition.  
Claim 9 describes a cell bank of claim 1, wherein each vial comprises about 5 mL of the composition and wherein the cell concentration is in the range of about 2.0 x 107 to about 2.5 x 107 cells per mL. 
Claim 23 describes the composition of claim 1, wherein the ASC concentration is between 2 x 107 cells and 5 x 107 cells per mL. 
Coleman describes methods and compositions for enhancing the effectiveness of cryopreservation, suspension, storage, culturing and the proliferation of adipose-derived mesenchymal stem cells (ASC) (Coleman, para 13, 19 and claims 18, 19). Coleman provides embodiments wherein the ACSs are derived from humans (Coleman, para 18). Coleman describes several methods to isolate the ASCs including adipose stromal vascular fraction among others which yield an equivalent ASC sample which is “substantially homogeneous” comprising primarily of ASC cells (Coleman, para 13). Specifically, Coleman states that “adipose MSCs (Ad-MSCs) can be selected from adipose stromal vascular fraction (SVF) cells” (Coleman, para 13). Coleman expressly describes ACSs with cell surface markers for CD90, 
Furthermore, Coleman uses flow cytometry to analyze these cell surface markers and subsequently compares them to cells which were not cryopreserved in order to determine cryopreservation efficacy (Coleman, Fig 10). Coleman experiments with different cryopreservation solutions and suspensions (Coleman, para 19, 57, 77). Coleman describes cryopreservation solutions containing cryoprotectants such as polysaccharides, sugars, salts, Ringer’s Solution and 5% DMSO (Coleman, para 3, 77, 87). Coleman provides cryopreservation solution embodiments which do not contain added proteins like FBS (Coleman, para 87 and Fig 14). Coleman describes incorporating immunesuppressants, immuneregulators, growth factors and other therapeutic agents in order to optimize cryopreservation efficacy (Coleman, para 57 and 59). Coleman describes preserving the cells in cryovials at temperatures of -80oC (Coleman, para 77 and claim 20). Coleman describes techniques to rapidly thaw and recover the frozen cells (Coleman, para 77). Coleman presents recovery and viability studies on the frozen cells immediately after thawing, showing healthy population doubling times (Coleman, para 77 and Fig 10). Coleman provides clear motivation for maintaining the differentiation potential of the cryopreserved ACSs both in vitro and in vivo (Coleman, para 19). Coleman experiments with different cellular concentrations and plating densities, with specific reference to 1.5 x 106 ACS per 1 7 and between 2 x 107 and 5 x 107 cells per mL as recited in claims 1, 9 and 23, respectively. 
Taylor describes methods and compositions for preserving organs and tissues including cryopreservation (Taylor, Column 7). Taylor describes various cryoprotective compounds which can be used to facilitate cold storage temperatures and preserve the biological sample of interest (Taylor, column 8, Table 3). Taylor specifically mentions using Trolox (Table 3), Na+ (Table 2), K+ (Table 2), Ca+ (Table 2), Mg+ (Table 2), Cl- (column 12), H--2PO4-- (column 12), HEPES (Table 2), lactobionate (Table 2), sucrose (Table 2), mannitol (Table 2), glucose (Table 2), dextran-40 (column 12), adenosine (column 12) and glutathione, and DMSO (Table 3).
Furthermore, Lee describes the immunosuppressive effects of preconditioning mesenchymal stem cells with interferon-gamma (IFNγ) (Lee, Fig 1, and pg 5 section “Immunologically relevant effects of interferon-gamma). Lee provides specific reference to adult human adipose derived mesenchymal stem cells (Lee, introduction para 2). Lee describes the resulting upregulation of CD274 in IFNγ pre-conditioned MSCs among other immunomodulatory-associated genes (Lee, para 3 pg 5 and table 2). 
It would have been prima facie obvious to one of ordinary skill in the art to substitute the cryoprotectants described by Taylor and the IFNγ preconditioning procedure described by Lee into the cryopreservation methods outlined by Coleman. Both Taylor and Coleman are concerned with similar goals of cryopreserving biological material and adding various cryoprotectants which increase the viability of the thawed biological material. It would have been a matter of simple substitution to include the missing cryoprotectants described by Taylor into the methods outlined by Coleman. One would have been motivated to make this substitution in order to optimize ASC viability and differentiation potential of the thawed ACSs. Furthermore, one of ordinary skill in the art would recognize the added advantages of in vivo. It would have been a matter of simple substitution to incorporate the IFNγ preconditioning step as described by Lee into the cryopreservation methods outlined by Coleman. One would have been motivated to make this substitution in order to improve the immunosuppressive properties of the ASC cells. 
Furthermore, it is emphasized that Coleman either directly or inherently describes all cell surface markers recited in claims 2 and 3. The receptor markers described in claims 2 and 3 would have naturally occurred over standard culturing practices and would have inherently been present in the disclosure of Coleman since the same cell type (ASCs) are being examined. Accordingly, the cell surface receptors recited in claims 2 and 3 are inherent in the disclosure of Coleman, see MPEP 2112. 
This is further supported by Dhanasekaran where it is shown that the composition of cell surface receptors in ASCs exhibits plasticity as a function of passage number and culturing conditions (Dhanasekaran, Fig 3 and 4). Accordingly, all surface receptors in claims 2 and 3 would have been inherent to the disclosure of Coleman and would naturally flow from routine optimization and increasing passage number. One would have a reasonable expectation of success in combining the disclosures of Coleman, Taylor, Lee and Dhanasekaran given the favorable cryopreservation results achieved by Coleman and Taylor and the improved immunosuppressive properties of the ASC cells achieved by Lee. 
Furthermore, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the ASC cell concentration and sample volume per vial recited in claims 1, 9 and 23. Coleman experiments with different cryovial cellular concentrations, with specific reference to 1.5 x 106 ACS per 1 mL cryovial (Coleman, para 64, 79- 80, 82-83). It would have been a matter of routine experimentation to increase the vial concentration to 2 x 107 and 5 x 107 cells per mL. One would have been motivated to do this in order to cryopreserve a larger quantity of ASC cells for later therapeutic use. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that none of the cited art references disclose a substantially homogeneous cell suspension of ASCs at a concentration of at least 1.5 x 107 cells per mL. Specifically, applicant argues that Coleman does not disclose a homogeneous ASC population and does not disclose a population of cells at 1.5 x 107 cells per mL. Applicant argues that neither Lee, Taylor nor Dhanasekaran cure this deficiency. 
This argument has been fully considered, but is not found persuasive. Although it is granted that Coleman expressly mentions cryovial concentrations of 1.5 x 106 ACS cells per 1 mL, it is argued that it would have been a matter of routine experimentation to increase the vial concentration to 2 x 107 and 5 x 107 cells per mL. One would have been motivated to do this in order to cryopreserve a larger quantity of ASC cells for later therapeutic use. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Furthermore, Coleman states that “adipose MSCs (Ad-MSCs) can be selected from adipose stromal vascular fraction (SVF) cells” (Coleman, para 13). Thus, Coleman provides embidiments wherein ASCs are isolated from adipose stromal vascular fraction (SVF) to produce an equivalent ASC sample which is “substantially homogeneous” comprising primarily of ASC cells (Coleman, para 13). Coleman describes preserving the ASCs in cryovials at temperatures of -80oC (Coleman, para 77 and claim 20). Furthermore, it is emphasized that the instant rejection is applied as Coleman in view of Taylor, Lee and Dhanasekaran. Thus, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references, see MPEP 2145. prima facie obvious to at the time the invention was made.
Applicant further argues that the claimed methods result in unexpected results over the teachings of the cited prior art. Applicant references Goh and Irioda to emphasize that the effect of cryopreservatives on highly concentrated ASCs was not fully understood and there existed a clear technical prejudice against cryopreservation of ASCs at high concentrations. Applicant points to example 5 and tables 5 and 6 of the instant specification to show that 48 hr after thawing, high concentration ASCs stored in protein-free media resulted in almost twice the number of ASCs than those stored in HA containing media. Applicants states that a skilled artisan would therefore not have a reasonable expectation of success in using protein-free concentrations of at least 1.5 x 106 ACS cells per 1 mL in freezing conditions. 
This argument has been fully considered, but is not found persuasive. Coleman describes cryopreservation solutions containing cryoprotectants such as polysaccharides, sugars, salts, Ringer’s Solution and 5% DMSO (Coleman, para 3, 77, 87 and Fig 14). Coleman provides cryopreservation solution embodiments which do not contain added proteins like FBS (Coleman, para 87 and Fig 14). In fact, Coleman contrasts the results the results of various protein-free cryoprotectants to those of a control group containing 85% FBS (Coleman, para 87 and Fig 10 and 14). Although Coleman experimented on 6 ACS cells, it would have been a matter of routine experimentation to increase the vial concentration to 2 x 107 and 5 x 107 cells per mL. One would have been motivated to do this in order to cryopreserve a larger quantity of ASC cells for later therapeutic use. Furthermore, it would have been obvious to one of ordinary skill in the art to substitute the cryoprotectants described by Taylor and the IFNγ preconditioning procedure described by Lee into the cryopreservation methods outlined by Coleman. One of ordinary skill in the art would recognize the added advantages of preconditioning the ASCs with IFNγ and its role in suppressing graft-versus-host disease in vivo. It would have been a matter of simple substitution to incorporate the IFNγ preconditioning step as described by Lee into the cryopreservation methods outlined by Coleman. One would have been motivated to make this substitution in order to improve the immunosuppressive properties of the ASC cells. Furthermore, the missing cryoprotectant elements described by Taylor could have been substituted into the methods of Coleman. One would have been motivated to make this substitution in order to optimize ASC viability and differentiation potential of the thawed ACSs.
Applicant’s reference to Goh and Irioda are not found persuasive since these references to not use the same cryopreservation solution as the instant claims and the one taught by Coleman in view of Taylor. Furthermore, applicant’s reference to Tables 8 and 9, showing higher cell recovery using ASCs stored in protein-free media (CryoStor10) is in fact expressly taught by Coleman. Fig 14 from Coleman shows cryopreservation recovery after 1 month in of -80oC. Cryostor and 10% POLY/5%DMSO had significantly higher recovery rates when compared to controls containing FBS. Thus, it would have been expected that protein-free cryoprotectants yielded higher recovery rates for cryopreserved ASCs.

    PNG
    media_image1.png
    554
    747
    media_image1.png
    Greyscale




Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (supra), Taylor (supra), Lee (supra), Dhanasekaran (supra) as applied to claims 1-7, 9 and 23 above in further view of Banerjee et al. US 2018/0236003, published 8/23/2018, priority date 9/8/2015 (hereinafter Banerjee) and Burnouf et al. "Blood-derived biomaterials and platelet growth factors in regenerative medicine." Blood reviews 27.2 (2013): 77-89 (hereinafter Burnouf). This rejection is newly applied to address applicants claim amendments on June 18, 2021.
	A description of Coleman, Taylor Lee and Dhanasekaran can be found above. 
Claim 12 describes a pharmaceutical composition comprising a suspension of a substantially homogenous adult human stem cell population in a protein-free cryoprotectant, at a concentration of at least 1.5 x 107 cells per mL obtained or obtainable according process comprising the steps of (i) adding the 6 cells/mL: WBD (US) 51489560v14Kastrup, et al. Appl. No. 15/769,873 Amendment filed June 18, 2021 (v) thawing the frozen cells and repeating steps (ii) and (iii), and optionally (iv), at least once, (vi) freezing the detached cells at a concentration of at least 1.5 x 107 cells/mL: and (vii) optionally, thawing the frozen composition, thereby obtaining the pharmaceutical composition.
Claim 25 describes the pharmaceutical composition of claim 12 wherein (a) at least one surface of the bioreactor is pre-treated with a composition comprising or consisting of cryoprecipitate; (b) the culture medium comprises from about 2% to about 15% human platelet lysate; (c) the cryoprotectant comprises from about 5% to about 15% DMSO, Trolox (6-hydroxy-2,5,7,8-tetramethylchroman-2-carboxylic acid), Na+, K+, Ca+, Mg+, Cl-, H--2PO4--, HEPES, lactobionate, sucrose, mannitol, glucose, dextran-40, adenosine and glutathione; (d) in step (v), thawing the frozen cells and repeating steps (ii) and (iii) is carried out once; or (e) a combination of any two or more of (a) to (d).
Banerjee describes methods to produce human adipose-tissue derived stem cells (ASCs) from stromal vascular fraction (SVF) of a lipoaspirate collected from a human donor (Banerjee, abstract and para 87-93). Banerjee describes culturing the ASCs to form “confluent adherent cell cultures” (Banerjee, para 89). Banerjee describes culturing the ASCs in a stirred bioreactor (Banerjee, para 93). Banerjee describes embodiments wherein platelet lysate are used at a concentration of 5% v/v to 10% v/v (Banerjee, para 22, 95, 105, 106). Banerjee describes the resuspension of pelleted ASCs in CryoStor CS10 cryopreservation solution (a commercially available, protein-free cryoprotectant) which were transferred to cryovials in 2 mL aliquots and frozen at -80oC (Banerjee, para 171, 200, 202). Banerjee describes procedures for thawing the frozen cells and later re-freezing if necessary (Banerjee, para 171 and 201). 
ex vivo clinical-scale expansion procedures for stem cells (Burnouf, abstract). Burnouf specifically mentions the incorporation of cryoprecipitates derived from blood plasma containing fibrinogen and factor VIII (Burnouf, Table 1). Burnouf further describes the use of platelet lysates (Burnouf, section 7 pg 84). Burnouf describes the advantages of using platelet lysates over fetal bovine serum for stem cell expansion and maintenance (Burnouf, abstract). 
It would have been prima facie obvious to one of ordinary skill in the art to incorporate blood plasma based cryoprecipitates and platelet lysates described by Banerjee and Burnouf into the ASC culturing and cryopreservation procedures described previously by Coleman, Taylor, Lee and Dhanasekaran. It would have been a matter of combining prior art elements to yield predictable results since Burnouf and Banerjee fully describe the advantages of incorporating cryoprecipitates and platelet lysates into stem cell culturing and preservation procedures. One would have been motivated to make this combination with respect to adding platelet lysates into the culturing medium since Burnouf describes this as an alternative over fetal bovine serum for stem cell expansion and maintenance (Burnouf, abstract). Additionally, Banerjee expressly describes the platelet lysate concentration ranges outlined in newly added claim 25. Furthermore, one would have been motivated to pre-treat the surface of the culturing bioreactor with cryoprecipitates since Burnouf shows this as an effective strategy to introduce fibrinogen into the culturing system. One would have a reasonable expectation of success in combining the disclosures of Coleman, Taylor, Lee and Dhanasekaran with Banerjee and Burnouf given the favorable stem cell expansion and maintenance results achieved through using blood-derived biomaterials like cryoprecipitates and platelet lysates. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
	

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633